—Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered October 27, 1997, which, in this medical malpractice action, denied plaintiffs application to serve and file a late notice of claim, unanimously affirmed, without costs.
The motion court was without discretion to permit plaintiff to file a late notice of claim since plaintiffs motion for permission to file a late notice of claim was not made (see, CPLR 2211) until more than one year and 90 days beyond the accrual of her cause of action (see, General Municipal Law § 50-e [5]; § 50-i [1]; Pierson v City of New York, 56 NY2d 950; Abad v New York City Health & Hosps. Corp., 214 AD2d 342). Concur — Wallach, J. P., Andrias, Saxe and Buckley, JJ.